Per Curiam.
Relators seek review of a decision of the Workmen’s Compensation Commission affirming the decision of the compensation judge allowing disability benefits to the employee.
The attending physician, supported by certain laboratory findings together with the history given by the employee, testified the heart attack causing the disability was work related. A qualified physician, who examined the employee on behalf of the employer, testified to the contrary.
The commission had before it credible testimony on which to base its findings. The findings are not manifestly contrary to the evidence and this court is therefore bound by the findings of the commission.
Respondent is allowed $350 attorneys fees for this appeal.
Affirmed.